            Case 2:20-cv-05056-RBS Document 17 Filed 08/31/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JORDON MOUNT                               :
                                           :       CIVIL ACTION
       v.                                  :
                                           :       NO. 20-5056
JOSEPH L. GRISAFI, M.D., ET AL.            :


                                         ORDER


       AND NOW, this 31st day of August 2021, upon consideration of Plaintiff’s Motion for

Partial Summary Judgment on Defendants’ counterclaim (ECF No. 13), and all documents

submitted in support thereof and in opposition thereto, it is ORDERED that the Motion is

DENIED.

       IT IS SO ORDERED.




                                                   BY THE COURT:

                                                    /s/ R. Barclay Surrick_______
                                                   R. BARCLAY SURRICK, J.
